DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY, BATTERY APPARATUS, AND BATTERY MANUFACTURING METHOD COMPRISING WELDING FLANGES OF A FIRST HOUSING AND A SECOND HOUSING. 
Claim Objections
Claim 1 is objected to because of the following informalities: L2 and 6 of the claim recite “proving” but should recite “providing”, as evidenced by Fig. 1 of the instant specification. 
Claim 3 is objected to because of the following informalities: L3 the claim recites “the laser cutting head” but should recite “a laser cutting head” in order to have correct antecedent basis. 
Claim 7 is objected to because of the following informalities: 
L13 of the claim recites “and the second housings” but should recite “and the second housing” in order to have correct antecedent basis and be grammatically correct.
Both L9-11 and L14-15 recite the limitation “a depth of the first accommodating cavity is smaller than a depth of the second accommodating cavity” and therefore L14-15 of the claim should be canceled. 
Appropriate correction is required.
Claim Interpretation
Claim 1 recites the limitation “the first housing comprising an intermediate part…and the intermediate part being a flat plat or the intermediate part comprising a top wall and a first side wall, the first side wall extending downward from the top wall, and the first side wall enclosing a first accommodating cavity having an opening…”.
Thus, the Examiner notes that the claim recites the intermediate part as two mutually exclusive species.
	The Examiner is interpreting the first species, wherein the intermediate part is a flat plate, to comprise a first accommodating cavity of 0 and the second species, wherein the intermediate part comprises a top wall and a first side wall, the first side wall extending downward from the top wall, and the first side wall enclosing a first accommodating cavity having an opening, to have a first accommodating cavity greater than 0.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent No. 5,279,623, cited on the IDS dated March 4, 2022).
Regarding Claim 7, Watanabe discloses in Fig. 2 a battery (1) (C1, L36-40), comprising:
a first housing (2b, 8b), the first housing (2b, 8b) comprising an intermediate part (2b) and a first flange (8b), and the intermediate portion part being a flat plate (Fig. 2, C1, L36-42 and C2, L36-50);
a second housing (2a, 8a), the second housing (2a, 8a) comprising a bottom wall and a second side wall, the second side wall extending upward from the bottom wall, the second side wall enclosing a second accommodating cavity having an opening (Fig. 2, C1, L36-42), the second side wall extending outward from the opening of the second accommodating cavity to form a second flange (8a), and the intermediate part (2b) covering an opening of the second accommodating cavity (Fig. 2, C2, L36-50); and
a cell (4a, 3, 4b), the first flange (8b) and the second flange (8a) welded to seal the cell in the first housing (2b, 8b) and the second housing (2a, 8a) (Fig. 2, C1, L36-46 and C2, L59-64).
The Examiner notes that the intermediate part (2b) of Watanabe is a flat plate (Fig. 2) and therefore Watanabe discloses wherein a depth of the first accommodating cavity is 0 mm.
	Consequently, Watanabe discloses wherein a depth of the first accommodating cavity is necessarily and inherently smaller than a depth of the second accommodating cavity (Fig. 2).
Regarding Claim 8, Watanabe discloses all of the limitations as set forth above. Watanabe discloses wherein the intermediate part (2b) is a flat plate (Fig. 2) and therefore Watanabe discloses wherein a depth of the first accommodating cavity is 0 mm, which falls within and therefore reads on the instantly claimed range of not greater than 3 mm. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent No. 5,279,623, cited on the IDS dated March 4, 2022) and further in view of Nakako et al. (JP 2012-09435A, cited on the IDS dated March 4, 2022, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Watanabe discloses in Fig. 4 a battery manufacturing method (C1, L8-13), comprising:
providing a first housing (2b, 8b), the first housing (2b, 8b) comprising an intermediate part (2b) and a first flange (8b), and the intermediate portion part being a flat plate (Fig. 2, C1, L36-42 and C2, L36-50);
providing a second housing (2a, 8a), the second housing (2a, 8a) comprising a bottom wall and a second side wall, the second side wall extending upward from the bottom wall, the second side wall enclosing a second accommodating cavity having an opening (Fig. 2, C1, L36-42), the second side wall extending outward from the opening of the second accommodating cavity to form a second flange (8a) (Fig. 2, C2, L36-50), and the intermediate portion (2b) covering an opening of the second accommodating cavity (Fig. 2).
The Examiner notes that the intermediate part (2b) of Watanabe is a flat plate (Fig. 2) and therefore Watanabe discloses wherein a depth of the first accommodating cavity is 0 mm.
	Consequently, Watanabe discloses wherein a depth of the first accommodating cavity is necessarily and inherently smaller than a depth of the second accommodating cavity (Fig. 2).
Watanabe further discloses disposing a welding head (11) at a side of the second housing (2a, 8a) away from the first housing (2b, 8b) and welding the first flange (8b) and the second flange (Fig. 4, C2, L54-64).
Consequently, Watanabe does not disclose disposing a welding head at a side of the first housing away from the second housing, and welding the first flange and the second flange.
Nakako teaches a battery manufacturing ([0001]), comprising:
providing a first housing, the first housing comprising an intermediate part and a first flange, and the intermediate part is a flat plate ([0018], [0031], see annotated Fig. 5a provided below);
providing a second housing, the second housing comprising a bottom wall and a second side wall, the second side wall extending upward from the bottom wall, the second side wall enclosing a second accommodating cavity having an opening, the second side wall extending outward from the opening of the second accommodating cavity to form a second flange ([0018], [0031], Fig. 2, see annotated Fig. 5 provided below).
Specifically, Nakako teaches welding the first flange and the second flange at a side of the first housing away from the second housing in order to widen the allowable range of the target position of the laser beam while preventing any splatter from entering the container ([[0031], see annotated Fig. 5 provided below).

    PNG
    media_image1.png
    351
    753
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art dispose the welding head of Watanabe at a side of the first housing away from the second housing of Watanabe, as taught by Nakako, in order to widen the allowable range of the target position of the laser beam while preventing any splatter from entering the container, wherein the skilled artisan would have reasonable expectation that such would successfully weld the first flange and the second flange of Watanabe, as desired by Watanabe. 
Regarding Claim 2, modified Watanabe discloses all of the limitations as set forth above. Modified Watanabe further discloses cutting a portion of the first flange (8b of Watanabe) and the second flange (8a of Watanabe) after welding the first flange (8b of Watanabe) and the second flange (8a of Watanabe) (C2, L56-58 of Watanabe).
Regarding Claim 4, modified Watanabe discloses all of the limitations as set forth above. Modified Watanabe discloses wherein the intermediate part (2b of Watanabe) is a flat plate (Fig. 2 of Watanabe) and therefore modified Watanabe discloses wherein a depth of the first accommodating cavity is 0 mm, which falls within and therefore reads on the instantly claimed range of not greater than 3 mm. 
Regarding Claim 5, modified Watanabe discloses all of the limitations as set forth above. Modified Watanabe further discloses wherein the second housing (2a of Watanabe) is formed by stamping a flat plate (C2, L36-39 of Watanabe).
Regarding Claim 6, modified Watanabe discloses all of the limitations as set forth above. Modified Watanabe further discloses wherein before welding the first flange (2b) and the second flange (2a of Watanabe), a cell (4a, 3, 4b of Watanabe) is disposed between the first housing (2b, 8b of Watanabe) and the second housing (2a, 8a of Watanabe) so as to seal the cell (4a, 3, 4b of Watanabe) after the first housing (2b, 8b of Watanabe) and the second housing (2a, 8a of Watanabe) are welded (Fig. 2, C1, L36-46 of Watanabe, wherein the cell 4a, 3, 4b must necessarily and inherently be disposed between the first housing 2b, 8b and second housing 2a, 8a in order to successfully seal the cell 4a, 3, 4b within the first and second housings 2b, 8b, 2a, 8a).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent No. 5,279,623, cited on the IDS dated March 4, 2022) in view of Nakako et al. (JP 2012-09435A, cited on the IDS dated March 4, 2022, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Kang et al. (KR 2017-0092223A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 3, modified Watanabe discloses all of the limitations as set forth above. Modified Watanabe discloses cutting a portion of the first flange (8b of Watanabe) and the second flange (8a of Watanabe) after welding the first flange (8b of Watanabe) and the second flange (8a of Watanabe) (C2, L56-58 of Watanabe).
However, modified Watanabe remains silent regarding the method of cutting.
Consequently, modified Watanabe does not disclose laser cutting the first flange and the second flange and locating the laser cutting heat at a side of the first housing away from the second housing. 
Kang teaches a method of cutting for use in battery manufacturing ([0001]-[0004]), wherein the method of cutting comprises laser cutting in order to minimize quality defects that may occur on a cut surface ([0017]-[0018]).
Specifically, Kang teaches in Figs. 2-6 locating a laser cutting head (130) at the desired cutting location ([0082]-[0086]).
It would have been obvious to one of ordinary skill in the art to utilize laser cutting as the method of cutting Watanabe, as taught by Kang, such that the battery manufacturing method comprises locating a laser cutting head at a side of the first housing away from the second housing in order to laser cut the first flange and the second flange, as desired by Watanabe, wherein the skilled artisan would have reasonable expectation that doing so would successfully minimize quality defects that may occur on the cut surface of the first and second housings.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent No. 5,279,623, cited on the IDS dated March 4, 2022), as applied to Claim 7 above, and further in view of Yoon et al. (US PGPub 2011/0244315).
Regarding Claim 9, Watanabe discloses all of the limitations as set forth above. Specifically, Watanabe discloses wherein the intermediate portion (2b) is a flat plate (Fig. 2).
Consequently, Watanabe does not disclose wherein the intermediate part comprises a top wall and a first side wall, the first side wall extending downward from the top wall and the first side wall enclosing a first accommodating cavity having an opening, wherein the side wall of the first accommodating cavity is curved or inclined. 
	Yoon teaches in Figs. 3A-B a battery comprising a first housing (120, 121, 122), the first housing (120, 121, 122) comprising an intermediate part (120) and a first flange part (121), and the intermediate part (120) comprising a top wall and a first side wall, the first side wall extending downward from the top wall, and the first side wall enclosing a first accommodating cavity having an opening (Figs. 3A-B, [0030]) and a second housing (130, 131, 132), the second housing (130, 131, 132) comprising a bottom wall and a second side wall, the second side wall extending upward from the bottom wall, the second side wall enclosing a second accommodating cavity having an opening, the second side wall extending outward from the opening of the second accommodating cavity to form a second flange (131), wherein the first flange (121) and the second flange (131) are sealed (Figs. 3A-B, [0030], [0041]).
	Specifically, Yoon teaches wherein the side wall of the first accommodating cavity is inclined (Figs. 3A-B).
It would have been obvious to one of ordinary skill in the art to form the intermediate portion of the first housing of Watanabe to comprises a top wall and a first side wall, the first side wall extending downward from the top wall and the first side wall enclosing a first accommodating cavity having an opening, wherein the side wall of the first accommodating cavity is inclined, as taught by Yoon, as such is a known battery structure in the art, wherein the skilled artisan would have reasonable expectation that such would successfully allow for the first flange of the first housing and the second flange of the second housing of Watanabe to be welded in order to seal the cell in the first housing and the second housing, as desired by Watanabe. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent No. 5,279,623, cited on the IDS dated March 4, 2022), as applied to Claim 7 above.
Regarding Claim 10, Watanabe discloses all of the limitations as set forth above. Watanabe further discloses wherein the battery has a length, a width, and a thickness (Figs. 2-3).
Specifically, Watanabe discloses wherein a ratio of a length of the battery to a width of the battery is large (Fig. 3, wherein the length of the battery is greater than the width of the battery).
However, Watanabe remains silent regarding the specific size of the battery and therefore Watanabe discloses wherein such is not particularly limited.
Consequently, Watanabe does not disclose wherein a length of the battery is a, a width of the battery is b, and a height of the battery is c, wherein 2b<a<50b, and/or 0.5c<b<20c; and 400mm<a<2500mm.
The Examiner notes that the size of the battery is dependent on the intended use of the battery. 
It would have been obvious to one of ordinary skill in the art to form the battery of Watanabe such that a length of the battery is a, a width of the battery is b, and a height of the battery is c, wherein 2b<a<50b, and/or 0.5c<b<20c; and 400mm<a<2500mm, as such would achieve a battery in which a ratio of a length of the battery to a width of the battery is large, as desired by Watanabe, wherein the size and the intended use of the battery is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully form a battery as desired by Watanabe. 
Regarding Claim 11, Watanabe discloses all of the limitations as set forth above. Watanabe further discloses wherein a battery may be used in a battery apparatus, such as a thin-type portable electronic apparatus (C1, L15-17).
It would have been obvious to one of ordinary skill in the art to utilize the battery of Watanabe in a battery apparatus, as disclosed by Watanabe, wherein the skilled artisan would have reasonable expectation that such would successfully function in such.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        December 8, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
December 14, 2022